This cause came on to be heard upon the appeal from the Hamilton County Court of Common Pleas.
This matter had its origin in Joseph Rosen's filing an affidavit and complaint with the Ohio Civil Rights Commission ("commission") charging the Orthodox Jewish Home for the Aged ("Home") with unlawfully discriminating against him with relation to employment on the basis of his sex. The matter was heard by a hearing examiner who found the complaint to be meritorious and issued his findings of fact, conclusions of law and recommendations. The commission reviewed the proceedings of the hearing examiner, made its independent findings of fact and conclusions of law finding the Home had engaged in an unlawful discriminatory employment practice, and issued its order.
The Home filed its petition in the Hamilton County Court of Common Pleas to obtain a judicial review of the final order of the commission pursuant to R.C. 4112.06. The common pleas court heard the matter on the record from the commission without the admission of additional evidence and affirmed the findings and order of the commission.
The appellant, Home, brings this timely appeal in which it presents one assignment of error contending that the lower court erred in finding the decision and order of the commission are supported by reliable, probative, and substantial evidence. We detect no error.
If the common pleas court finds the *Page 259 
action of the Civil Rights Commission to be supported by reliable, probative, and substantial evidence, it must affirm the order. R.C. 4112.05(G). Reliable, probative, and substantial evidence in an employment discrimination case brought pursuant to R.C. Chapter 4112 means evidence sufficient to support a finding of discrimination under Title VII of the Civil Rights Act of 1964, Section 2000 et seq., Title 42, U.S. Code. Plumbers Steamfitters Commt. v. Ohio Civil Rights Comm. (1981), 66 Ohio St.2d 192, 20 O.O. 3d 200, 421 N.E.2d 128.
We find that the common pleas court was not in error when it found the action of the commission to be supported by the requisite evidentiary standard. McDonnell Douglas Corp. v. Green
(1973), 411 U.S. 792. Further, we do not find that the decision of the commission rests upon inferences improperly drawn from the evidence. Univ. of Cincinnati v. Conrad (1980), 63 Ohio St.2d 108, 17 O.O.3d 65, 407 N.E.2d 1265.
The lower court was not in error in finding that the commission had before it reliable, probative, and substantial evidence that the complainant-appellee, Rosen, a male person, applied to the appellant for employment as a switchboard operator, that he was qualified for such work, that he was told that he was employed and that thereafter, but before he had started work, the employment decision was changed and he was not hired. Further, there was reliable, probative and substantial evidence that the employment decision was changed because the appellant wanted a female to fill that position.
The judgment appealed from is affirmed.
Judgment affirmed.
DOAN, P.J., BLACK and KLUSMEIER, JJ., concur.